Case 1:15-mc-01404-CKK Document 440 Filed 05/11/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

IN RE DOMESTIC AIRLINE TRAVEL

ANTITRUST LITIGATION MDL Docket No. 2656

Mise. No. 15-1404 (CKK)

 

This Document Relates to:
ALL CASES.

 

 

 

QRDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
MOTION TO COMPEL UNITED AIRLINES, INC. to PRODUCE OR Un-REDACT
CERTAIN DOCUMENTS from ITS CORE PRODUCTION PRIVILEGE LOG
(MAY \\_ , 2020)

The Special Master has filed Report and Recommendation No. 10. The Court, having
considered the Special Master’s Report and Recommendation No. 10, and noting the absence of
objection from any party, adopts Report and Recommendation No. 10 and orders that Plaintiffs’
Motion to Compel United Airlines, Inc. to Produce or Un-Redact Certain Documents from its

Core Document Production Privilege Log is granted in part and denied in part in accordance with

the Special Master’s Recommendations in the Analysis Chart [Exhibt 1] [ECF 434].

[s/

COLLEEN KOLLAR-KOTELLY
UNITED STATES DISTRICT JUDGE

IT IS SO ORDERED.
